 1                                                            JUDGE RICARDO S. MARTINEZ
                                                                    TRIAL DATE: 12/13/2021
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   JONATHAN COOMBS, individually, and
10 DANA LOUIE, individually,                          No. 2:20-cv-01715-RSM
11
                                          Plaintiffs, STIPULATED MOTION AND ORDER OF
12                                                    DISMISSAL
                              vs.
13

14 ALIMAK GROUP USA, INC., a foreign
   corporation,
15

16                                       Defendant.

17                                         STIPULATION

18          IT IS HEREBY STIPULATED by counsel for the parties hereto that the above-entitled
19 action is hereby dismissed with prejudice and without costs to either party.

20
            IT IS SO STIPULATED.
21
            DATED this 18th day of May, 2021.
22
                                                 WILSON SMITH COCHRAN DICKERSON
23

24                                           By: s/Dylan E. Jackson

25                                              s/Hanni Pichel
26                                               Dylan E. Jackson, WSBA No. 29220
                                                 Hanni Pichel, WSBA No. 48623

     STIPULATED MOTION AND ORDER OF                                               901 FIFTH AVENUE, SUITE 1700
     DISMISSAL – 1                                                                SEATTLE, WASHINGTON 98164
     sw/HP6704.067/3883306x                                                          TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
 1                                              901 Fifth Avenue, Suite 1700
                                                Seattle, WA 98164-2050
 2
                                                P: (206) 623-4100 / F: (206) 623-9273
 3                                              Email: jackson@wscd.com / pichel@wscd.com
                                                Attorneys for Defendant
 4

 5          DATED this 18th day of May, 2021.

 6                                              THE LEDGER LAW FIRM, PC
 7

 8                                       By: s/ Allen L. Schwenker, III
                                             Allen L. Schwenker, III, WSBA#51578
 9
                                             Attorney for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER OF                                       901 FIFTH AVENUE, SUITE 1700
     DISMISSAL – 2                                                        SEATTLE, WASHINGTON 98164
     sw/HP6704.067/3883306x                                                  TELEPHONE: (206) 623-4100
                                                                                FAX: (206) 623-9273
 1                                    ORDER OF DISMISSAL
 2
             Based on the above stipulation, IT IS HEREBY ORDERED that the above-entitled
 3
     action is hereby dismissed with prejudice and without costs
 4

 5           DATED this 19th day of May, 2021.
 6

 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12
     Presented by:
13
          WILSON SMITH COCHRAN DICKERSON
14

15 By: s/Dylan E. Jackson

16 By: s/Hanni Pichel

17     Dylan E. Jackson, WSBA No. 29220
       Hanni Pichel, WSBA No. 48623
18     901 Fifth Avenue, Suite 1700
       Seattle, WA 98164-2050
19
       P: (206) 623-4100 / F: (206) 623-9273
20     Email: jackson@wscd.com / pichel@wscd.com
       Attorneys for Defendant
21

22 Approved as to form; notice of presentation waived:

23 THE LEDGER LAW FIRM, PC

24

25 By: s/ Allen L. Schwenker, III
      Allen L. Schwenker, III, WSBA#51578
26
      Attorney for Plaintiffs

      STIPULATED MOTION AND ORDER OF                                     901 FIFTH AVENUE, SUITE 1700
      DISMISSAL – 3                                                      SEATTLE, WASHINGTON 98164
      sw/HP6704.067/3883306x                                                TELEPHONE: (206) 623-4100
                                                                               FAX: (206) 623-9273
